 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     GERARDO DELGADO-GARIBAY
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                                 ******

11   UNITED STATES OF AMERICA,                              Case No.: 1:94-CR-05011 LJO
12                  Plaintiff,
13          v.                                              DEFENDANT’S REQUEST TO OBTAIN
                                                            COPY OF PRESENTENCE
14                                                          INVESTIGATION REPORT;
                                                            [PROPOSED] ORDER
15   GERARDO DELGADO-GARIBAY,
16                  Defendant.
17   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
18
19          Defendant, GERARDO DELGADO-GARIBAY, has retained the services of attorney,
20   Anthony P. Capozzi to review his case regarding a Petition for Relief pursuant to 28 U.S.C. §
21   2255. Defendant hereby requests that the Court release a copy of his Presentence Investigation
22   Report in the above-captioned case solely to his attorney, Anthony P. Capozzi, for use in
23   conjunction with the preparation of his petition for relief.
24          Per General Order No. 563, the Probation Office and the Clerk’s office are authorized to
25   disclose to defense counsel “Presentence Investigation Reports, Statements of Reasons, and
26   Judgments.” The Presentence Investigation Report is not a public document and therefore
27   requires an order from the court to be released. Defense counsel is in need of the Presentence
28   Investigation Report to properly advise the Defendant regarding his petition for relief.


                                                         1
                   DEFENDANT’S REQUEST TO OBTAIN COPY OF PRESENTENCE INVESTIGATION REPORT; ORDER
                                           CASE NO.: 1:94-CR-05011 LJO
 1          Accordingly, defense counsel requests that this court release a copy of the Presentence
 2   Investigation Report solely to this attorney and allow counsel to use the report only in
 3   conjunction with the Petition for Relief pursuant to 28 U.S.C. § 2255.
 4
 5                                                Respectfully submitted,
 6   DATED:      January 21, 2020          By: /s/Anthony P. Capozzi
 7                                             ANTHONY P. CAPOZZI
                                               Attorney for Defendant GERARDO DELGADO-
 8                                             GARIBAY

 9
10
11
12
13
                                                    ORDER
14
15
16
17   IT IS SO ORDERED.

18      Dated:     January 21, 2020                             /s/ Lawrence J. O’Neill _____
                                                           UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28



                                                         2
                   DEFENDANT’S REQUEST TO OBTAIN COPY OF PRESENTENCE INVESTIGATION REPORT; ORDER
                                           CASE NO.: 1:94-CR-05011 LJO
